Error to the District Court of the United States for the District of Oregon. Motion to dismiss submitted October 5, 1920. Decided October 11, 1920. Per Curiam. Dismissed for want of jurisdiction upon, the authority of Courtney v. Pradt, 196 U. S. 89, 91; Farrugia v. Philadelphia & Reading Ry. Co., 233 U. S. 352, 353; Louisville & Nashville R. R. Co. v. Western Union Telegraph Co., 234 U. S. 369, 371-372; Male v. Atchison, Topeka & Santa Fe Ry. Co., 240 U. S. 97, 99. Mr. John Taylor Booz for plaintiffs in error. Mr. Ralph R. Puniway for defendants in error.